Mr. Justice Blackmun,
with whom Mr. Justice Rehnquist joins,
dissenting.
I feel that the decision of the United States Court of Appeals for the Seventh Circuit is in some tension with this Court’s decision, 26 years ago, in Beauharnais v. Illinois, 343 U. S. 250 (1952). Beauharnais has never been overruled or formally limited in any way. I therefore would grant the stay pending consideration of the applicants’ petition for certiorari, which has now been filed, and pending further order of the Court.